Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment / Arguments
The response, filed 10/13/2021, has been entered. Claims 1-20 are pending. The previous 112b rejections of claims 1 and 2 and specification and claim objections in previous office action are withdrawn due to amendments. Applicant’s arguments regarding the prior art rejections of claims 12-14 and 2-4 over Lenferink are persuasive therefore the previous rejection of these claims are withdrawn. 
Applicant arguments regarding prior art of rejections using Yaakov have been fully considered but are unpersuasive.
In pages 11-12 of response Applicant argues Yaakov fails to teach the pressure equalization occurs between the inside and outside of just the pH sensing component, rather teaches the pressure equalization occurs between the inside and outside of the probe.
In response, the examiner notes that during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP 2111. 
In this case, applicant appears to interpret element 54/48 of Yaakov as teaching a pH sensing probe; however, the examiner relies on a different interpretation. Examiner interpret these elements as a pH sensing component of Yaakov’s probe.
Therefore, Yaakov teaches this limitation as broadly as broadly as can reasonable be interpreted. 
In pages 13-14, Applicant argues that 103 rejections over Lenferink lack articulated reason for combination because Lenferink does not have a pressure reservoir and teachings of Lenferink are that the sections are deformable which accounts for any pressure variation, thus, the addition of a pressure reservoir would not improve the functioning of the system of Lenferink.
Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s arguments regarding the prior art rejections of claims 12-14 and 2-4 over Lenferink are persuasive therefore the previous rejection of these claims are withdrawn. None of the remaining rejections over Lenferink relied on a pressure reservoir to teach the rejected limitation, therefore applicant’s argument is unpersuasive.  
Claim Objections
Claim 11 objected to because of the following informalities: 
Term “the apparatus” in line 10 of claim 11 does not have antecedent basis, therefore should read as “the probe” or revised accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yaakov et al. (US 3652439, “Yaakov”- also prior art of record via IDS).

 	Regarding claim 1, Yaakov in figures 1-5 discloses a pressure compensated pH sensor apparatus (10), comprising: a pH sensing component (20) comprising a sensing portion (54/48), wherein a face of the sensing portion (54/48) is directly  exposed to a fluid source (sea water) when in use (Col. 2 lines 67-70); a pressure chamber (46,66) located in a position under the sensing portion (54/48) and that surrounds  the sensing portion (54/48) not exposed (that part of 48 not exposed to sea water and proximity of 50 is surrounded by 46) to the fluid source (sea water) when in use; and a pressure compensation mechanism (acidic filling solution inside tube 66 and silicone fluid inside flexible tube 42) at least partially located within the pressure chamber (46,66), wherein the pressure compensation mechanism (acidic filling solution inside tube 66 and silicone fluid inside flexible tube 42) reacts to pressure from an environment outside (sea water) the apparatus (10), thereby supporting the sensing portion (54/48) of the pH sensing component (20) by equalizing a pressure caused by the fluid source (sea water) on the face of the sensing portion (54/48) and a pressure under the sensing portion (Col.4 lines 1- 15- When the electrode assembly is immersed in sea water, the pressure of the water compresses the flexible tube 42 and transmits the water pressure to the silicone fluid in the tube 42, the pressure of the silicone fluid in turn compresses the flexible walls of pressure tube 66 and transmits a like pressure to the filling solution 56 in the glass membrane element 48, so the pressure between the interior and the exterior of the glass membrane 54 is equalized).
Regarding claim 5, Yaakov further discloses a pressure applied to the sensing element (54/48) via the pressure compensation mechanism (solution inside 42) is substantially equal to the pressure from the environment outside the apparatus. (Col.4 lines 1- 15).

Regarding claim 8, Yaakov further teaches a cross-sectional dimension of the pressure chamber (66, 46) is greater than a cross-sectional dimension of the sensing portion (54/48), the pressure chamber (66, 46) thereby supporting the entirety of the sensing portion (54/48) (part 46 of pressure chamber with larger cross sectional dimension of sensing portion and epoxy 86 and attachments resilient insulating adhesive 50 is supporting the sensing portion). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yaakov in view of US Scaboo (US-20210096098-A1, “Scaboo”).

Regarding claim 6, Yaakov further teaches the pressure compensation mechanism (solution inside tube 66) disposed within the pressure chamber (66, 46), and moves when exposed to pressures from an environment (solution inside 42 with flexible wall is pressurized by sea water that) outside the apparatus (10), thereby supporting the sensing portion (54/48).

Yaakov fails to disclose a malleable solid material disposed within the pressure chamber.
Scaboo in figs. 30A to 30G teaches a malleable solid material (¶0246- liquid or gel electrolyte 3034) disposed within the pressure chamber (e.g. 3000- liquid or gel electrolyte 3034 that is behind the glass surface 908 can be polymerized to be semi or fully solid in e.g., FIG.30F).


Regarding claim 10, Yaakov fails to further disclose the pressure compensation mechanism comprises both a fluid and a malleable solid material.

 Scaboo further teaches the pressure compensation mechanism comprises both a fluid and a malleable solid material (¶0246- liquid or gel electrolyte 3034 that is behind the glass surface 908 can be polymerized to be semi or fully solid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Scaboo’s malleable solid material as Yaakov’s pressure compensation medium. One of ordinary skill in the art would know their benefits including instead of using a porous frit a solid or semi solid electrolyte can be used and using a solid electrolyte as a reference can avoid the problem of clogging of a porous frit in some applications as suggested by Scaboo (¶0246).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yaakov in view of Scaboo and Lenferink et al. (US 6423197 B1, “Lenferink”)

Regarding claim 7, Yaakov fails to disclose the malleable solid material comprises at least one material selected from the group consisting of: a gel-like material, a soft solid, and a high viscosity fluid.

 the malleable solid material comprises (¶0246) at least one material selected from the group consisting of: a gel-like material, a soft solid, and a fluid (¶0111).

Yaakov fails to teach the fluid is high-viscosity fluid. 
Lenferink teaches (e.g., in Col.5 lines 62-67 as thickened electrolytes) high-viscosity fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Lenferink’s high viscosity fluid as one of gel-like material of Scaboo in Yaakov’ measurement apparatus. One of ordinary skill in the art would know the benefits of very viscous electrolytes (e.g., Lenferink Col.5 lines 61-68) and solid or gelled electrolytes in PH measurement apparatus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yaakov in view of Wablat (DE 202006017215 U1, “Wablat”).

Regarding claim 9, Yaakov further discloses a glass metal seal (glass fitting 46)  but fails to disclose located between the pressure chamber (66) and a support body of the apparatus (10/support of 42).

Wablat further discloses a seal (20) located between the pressure chamber (23) and a support body of the apparatus (5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate Yaakov glass metal seal between the pressure chamber and a support body of the apparatus as taught by Wablat. One of ordinary skill in the art would have been motivated to make this modification in order to a better sealing and protecting from potential leakage from environment to the apparatus.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lenferink et al. (US 6423197 B1, “Lenferink”) in view of Yaakov.

Regarding claim 11, Lenferink in Figs. 1-6 disclose a pressure compensated pH sensor probe (15), comprising: a pH sensing component comprising a sensing portion, wherein a face of the sensing portion (electrode 9- membrane glass projects through an opening in the porous seal to contact the process fluid)  exposed to a fluid source when in use (C.5 L.43-46, and L.10-11 electrode 9 disposed in the housing 1 can be projected outward to contact the process fluid, contact with a process fluid through a porous liquid junction located at one end of said sensor housing); a reference component (10) (Col.5 lines 20-23- via salt bridge: reference electrode 10, in the embodiment shown in FIG. 2, need not be in direct contact with the process fluid, electrode 10 is placed in a Salt bridge which is formed by sensor housing 1); a pressure fluid chamber (C.5 L.58-61, The inner chamber or space defined by the inner wall of the sensor housing 1, the outsides of the various electrodes 9, 10 and 11, the sealing plug 16 and the porous seal 8, is filled with an electrolyte) fluidly located between the sensing portion (9) and the reference component (10) (Col.5 lines 20-23- via salt bridge: reference electrode 10 is placed in a Salt bridge which is formed by sensor housing 1), wherein the pressure chamber surrounds the sensing portion (9) not exposed to the fluid source when in use (sensing portion of glass electrode 9 is in contact with process fluid but the rest of it is in inner chamber as described C.5 L.58-61); a pressure compensation mechanism (thick electrolyte in inner chamber and deformable section of 7) fluidically  communicating with the pressure chamber (inner chamber described in C.5 L.58-61), the sensing portion (sensing portion of glass electrode 9 exposed to the process fluid), and the reference component (10), wherein the pressure compensation mechanism (deformable section 7) reacts to pressure from an environment (process fluid) outside the 
Lenferink Fails to disclose sensing portion directly dispose to a fluid source when in use.
Yaakov teaches sensing portion (54/48) is directly exposed to a fluid source (sea water) when in use (Col. 2 lines 67-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to directly dispose Lenferink‘s sensing portion to a fluid source as taught by Yaakov. One of ordinary skill in the art would have been motivated to make this modification in order to improve the accuracy.

Regarding claim 15 Lenferink teaches (col.6 lines 37-38) a pressure applied to the sensing portion (9) via the pressure compensation mechanism (deformable section7) is substantially equal to the pressure from the environment outside the sensor probe.

Claims 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lenferink and Scaboo.

Regarding claim 16, Lenferink discloses the pressure compensation mechanism (deformable section 7) and the pressure chamber (7), wherein (thick electrolyte) moves when exposed to pressures from an environment outside the apparatus, thereby supporting the sensing portion and the reference component (Col.6 lines 35-40). 

Lenferink fails to disclose the pressure compensation mechanism comprises a malleable solid material disposed within the pressure chamber.

Scaboo in figs. 30A to 30G teaches a malleable solid material (¶0246- liquid or gel electrolyte 3034) disposed within the pressure chamber (e.g. 3000- liquid or gel electrolyte 3034 that is behind the glass surface 908 can be polymerized to be semi or fully solid in e.g., FIG.30F).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Scaboo’s malleable solid material as Lenferink’s pressure compensation medium. One of ordinary skill in the art would know they have a better capability of transferring pressure as they are thicker or benefits such as a solid electrolyte can avoid the problem of clogging of a porous frit in some applications suggested by Scaboo (¶0246).

Regarding claim 17, Lenferink discloses high-viscosity fluid (e.g., in Col.5 lines 62-67 as thickened electrolytes). 

Lenferink fails to disclose the malleable solid material comprises at least one material selected from the group consisting of: electronic potting material, a gel-like material, a rubber-like material, a soft solid, and high-viscosity fluid.

Scaboo teaches the malleable solid material comprises (¶0246) at least one material selected from the group consisting of: a gel-like material, a soft solid, and a fluid (¶0111).



Regarding claim 20, Lenferink fails to further disclose the pressure compensation mechanism comprises both a fluid and a malleable solid material.
However, Scaboo teaches the pressure compensation mechanism comprises both a fluid and a malleable solid material (¶0246- liquid or gel electrolyte 3034 that is behind the glass surface 908 can be polymerized to be semi or fully solid).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Scaboo’s malleable solid material as Lenferink‘s pressure compensation medium. One of ordinary skill in the art would know their benefits including instead of using a porous frit a solid or semi solid electrolyte can be used and using a solid electrolyte as a reference can avoid the problem of clogging of a porous frit in some applications as suggested by Scaboo (¶0246).

Claims 18 rejected under 35 U.S.C. 103 as being unpatentable over Lenferink and Yaakov.
Regarding claim 18, Lenferink fails to disclose a cross-sectional dimension of the pressure chamber is greater than a cross-sectional dimension of the sensing portion, the pressure chamber thereby supporting the entirety of the sensing portion.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lenferink’s pressure chamber size so that can support the sensing portion as taught by Yaakov. One of ordinary skill in the art would have been motivated to make this modification for a better protection of sensing portion by making a carrier to support the sensing portion.

Claims 19 rejected under 35 U.S.C. 103 as being unpatentable over Lenferink and Yaakov and Wablat.
Regarding claim 19, Lenferink fails to disclose a glass metal seal located between the pressure chamber and a support body of the sensor probe.

Yaakov teaches a glass metal seal (glass fitting 46).

Wablat teaches a seal (20) located between the pressure chamber (23) and a support body of the apparatus (5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate Yaakov glass metal seal between the pressure chamber and a support body of the apparatus as taught by Wablat for a better sealing of Lenfernink’s apparatus. One of ordinary skill in the art would have been motivated to make .
Allowable Subject Matter
Claims 2-4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 12 would be allowable because prior art fails to anticipate or render obvious a pressure compensated pH sensor probe comprising a pressure port connected to the pressure fluid reservoir, wherein the pressure port transfers pressure from an environment outside the apparatus to the pressure fluid reservoir causing the pressure compensation fluid to support the sensing portion and the reference component.
Claims 3-4 and 13-14 would be allowable due to at least their dependency on claims 2 and 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856